Name: Council Regulation (EC) NoÃ 1567/2005 of 20 September 2005 amending Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  marketing;  international trade;  agricultural activity;  foodstuff
 Date Published: nan

 28.9.2005 EN Official Journal of the European Union L 252/1 COUNCIL REGULATION (EC) No 1567/2005 of 20 September 2005 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Under Article 11(6)(a) of Regulation (EEC) No 2092/91 (1), the competent authorities of the Member States can grant authorisations to market products imported from a third country not included in the list referred to in paragraph 1 point (a) of that Article, until 31 December 2005. (2) In its communication to the European Parliament and the Council of 10 June 2004 concerning the European Action Plan for Organic Food and Farming, the Commission announced that it will propose an amendment to Regulation (EEC) No 2092/91 replacing the current national derogations for imports by a new permanent system making use of technical equivalency evaluations by bodies assigned by the Community for that purpose. (3) Sufficient time is needed to develop and establish this new permanent system. (4) In the meanwhile, trade in organic products should not be unnecessarily disrupted and therefore the existing transitional measures should be extended for another year. (5) Regulation (EEC) No 2092/91 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 11(6)(a) of Regulation (EEC) No 2092/91, the date 31 December 2005 shall be replaced by the date 31 December 2006. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 1336/2005 (OJ L 211, 13.8.2005, p. 11).